Exhibit 10.1

SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 28th day of December, 2009, by and among
(a) Commonwealth Biotechnologies, Inc., a Virginia corporation (hereinafter
referred to as “CBI”), with its principal executive office at 601 Biotech Drive,
Richmond, Virginia 23235, (b) Wise Century Group Limited, a Hong Kong company
(hereinafter referred to as “WCGL”), with offices at Room 2701, 27/F., Tesbury
Centre, 28 Queen’s Road East, Wanchai, Hong Kong and (c) Asia Peptide Limited, a
British Virgin Islands company and the sole shareholder of WCGL (the
“Shareholder”), with offices at No. 519 Ziyue Road, Zizhu High-Tech Zone,
Minhang District, Shanghai. Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively, as the “Parties.”

PREMISES

WHEREAS, CBI is a publicly held corporation incorporated under the laws of the
Commonwealth of Virginia;

WHEREAS, as of the date hereof and prior to the transaction contemplated hereby,
CBI has 8,141,796 shares of common stock, without par value per share (the “CBI
Common Stock”), issued and outstanding;

WHEREAS, as of the date hereof, WCGL has 1,000 shares of capital stock (the
“WCGL Common Stock”) issued and outstanding, all of which are held by the
Shareholder.

AGREEMENT

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

ARTICLE I

PLAN OF EXCHANGE

Section 1.01 Share Exchange. On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date (as such term is defined in
Section 1.02 hereof), the Shareholder by executing this Agreement, shall assign,
transfer and deliver to CBI, free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description, 1,000
shares of WCGL Common Stock, constituting 100% of the issued and outstanding
WCGL Common Stock (the “WCGL Exchange Shares”). In exchange for (a) the transfer
of the WCGL Exchange Shares by the Shareholder, (b) the payment by WCGL of the
Legal Expenses on the terms referenced in Section 6.02(d) hereof and (c) the
execution and funding under the Promissory Note referenced in Section 1.02
hereof, CBI shall issue to the Shareholder, its affiliates or assigns,
77,889,871 shares of CBI Common Stock (the “CBI Exchange Shares”). The number of
CBI Exchange Shares equals 78% of the issued and outstanding shares of CBI on a
post-closing, fully-diluted basis (the “Exchange Share Percentage”). For
purposes of this Agreement, “fully diluted basis” shall equal the sum on the
Closing Date (as such term is defined in Section 1.03 hereof) of (i) the issued
and outstanding shares of CBI Common Stock and (ii) shares of CBI Common Stock
that underlie other outstanding securities of CBI that are convertible or
exercisable into CBI Common Stock at a per share price equal to or less than the
greater of (a) the average five days’ closing price for CBI Common Stock or
(b) $1.01. The term “fully diluted basis” shall not include any shares
underlying issuable but not issued securities or any issued securities
convertible into CBI Common Stock that are exercisable or convertible for more
than the exercise price per share described in the previous sentence. At the
Closing Date, the Shareholder shall, on surrender of its certificate or
certificates representing the WCGL Exchange Shares to CBI or its registrar or
transfer agent, be entitled to receive a certificate or certificates evidencing
the CBI Exchange Shares.



--------------------------------------------------------------------------------

Section 1.02 Legal Fees. Within five business days of the execution of this
Agreement, WCGL shall make available funds to Kaufman & Canoles for legal fees
owed by CBI to Kaufman & Canoles an aggregate of $150,000 as follows: $30,000
within five (5) days of execution of this Agreement; $30,000 within five
(5) days of CBI submitting a proxy to the SEC for the transaction that is the
subject of this Agreement; $30,000 within five (5) days of the mailing of the
definitive proxy described hereinbefore; and $60,000 upon consummation of the
closing of the transaction contemplated by this Agreement.

Section 1.03 Closing. The closing (“Closing”) of the transaction contemplated by
this Agreement shall occur upon the exchange of the WCGL Exchange Shares and the
CBI Exchange Shares (the “Closing Date”). Such Closing shall take place at a
location mutually acceptable to the Parties.

Section 1.04 Directors of CBI at Closing. Effective as of the Closing Date, and
subject to applicable regulatory requirements, including the preparation, filing
and distribution to the shareholders of CBI of a proxy statement meeting the
rules and regulations promulgated by the Securities and Exchange Commission, the
following members of CBI’s Board of Directors shall resign: Bill Guo, Samuel
Sears, James Causey, Richard Freer, Eric Tao, Paul D’Sylva and Maria Song. The
following seven (7) () individuals shall be appointed to the Board of Directors
of CBI:

Dr. Hongyan Xu Min Zhou

Wu Donghuan, Esq.

Tomothy Zhang

Joseph Meuse

Bill Guo

Samuel Steven Sears

Among them, five (5) individuals shall be nominated by the current Board of
Directors of WCGL and the remaining two (2) individuals shall be nominated by
the current Board of Directors of CBI.

Section 1.05 Officers of CBI at Closing. Effective as of the Closing Date,
Richard J. Freer shall resign from positions held at CBI, and Dr. Hongyan Xu
shall be appointed as the President, Chief Executive Officer, and Secretary of
CBI.

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF WCGL

WCGL represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof. The
disclosure schedules attached hereto as (the “WCGL Disclosure Schedules”) are
divided into sections that correspond to the sections of this Article II. The
WCGL Disclosure Schedules comprise lists of all exceptions to the truth and
accuracy in all material respects of, and of all disclosures or descriptions
required by, the representations and warrants set forth in this Article II.

Section 2.01 Incorporation. WCGL is a company duly incorporated, validly
existing, and in good standing under the laws of Hong Kong and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted. Complete and correct copies of WCGL
Constituent Instruments (as such term is defined below) as in effect on the date
hereof are included in the WCGL Disclosure Schedules as Schedule 2.01. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of WCGL
Constituent Instruments. WCGL has taken all actions required by law, the WCGL
Constituent Instruments, or otherwise to authorize the execution and delivery of
this Agreement. WCGL has full power, authority, and legal capacity and has taken
all action required by law, the WCGL Constituent Instruments, and otherwise to
consummate the transactions herein contemplated. For the purpose of this
Agreement, “WCGL Constituent Instruments” shall mean the memorandum and articles
of association of WCGL and such other constituent instruments of WCGL as may
exist, each as amended to the date of this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.02 Organization. The corporate structure of WCGL, including all
subsidiaries is attached as Schedule 2.02. WCGL has not entered into a variable
interest entity structure with a third company. WCGL and each of its
subsidiaries is a corporation or other entity duly incorporated or otherwise
organized, validly existing, and in good standing under the laws of its
jurisdiction or organization (as applicable) and has the requisite corporate
power to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted. Except as set forth on Schedule 2.02,
WCGL and each such subsidiary is duly qualified to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect on WCGL’s financial condition.
For the purposes of this Agreement, “subsidiary” shall mean any corporation or
other entity of which at least a majority of the securities or other ownership
interests having ordinary voting power (absolutely or contingently) for the
election of directors or other persons performing similar functions are at the
time owned directly or indirectly by a Party and/or any of its other
subsidiaries.

Section 2.03 Authorized Shares. WCGL is authorized to issue 10,000 shares of
capital stock, consisting of 10,000 shares of common stock, par value of
$1.00HKD per share and no shares of preferred stock. There are 1,000 shares of
common stock currently issued and outstanding. The issued and outstanding shares
are validly issued, fully paid, and non-assessable and not issued in violation
of the preemptive or other rights of any person. Except as disclosed in Schedule
2.02, there are no other bonds, debentures, notes or other indebtedness of WCGL
having the right to vote (or convertible into, or exchangeable for, securities
having right to the vote) (“Voting WCGL Debt”). Except as disclosed on Schedule
2.02, there are no options, warrants, rights, stock-based performance units,
commitments, contracts, arrangements or undertakings of any kind to which WCGL
is a party or by which is bound (a) obligating WCGL to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in WCGL or any
Voting WCGL Debt, (b) obligating WCGL to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, contract, arrangement
or undertaking or (c) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of WCGL. As of the date of this
Agreement, there are not any outstanding contractual obligations of WCGL to
repurchase, redeem or otherwise acquire any shares of capital stock of WCGL.

Section 2.04 Financial Statements.

(a) The consolidated, audited balance sheets of WCGL as of June 30, 2009 and
2008 and the related audited statements of operations, stockholders’ equity and
cash flows for the fiscal years ended June 30, 2009 and 2008, and the reviewed
consolidated balance sheet of WCGL as of September 30, 2009 and 2008 and the
related reviewed statements of operations, stockholders’ equity and cash flows
for the quarters ended September 30, 2009 and 2008, together with the notes to
such statements and the opinion of Bagell Josephs, Levine & Company, LLC,
independent certified public accountants.

(b) All such financial statements have been prepared in accordance with
generally accepted accounting principles (“US GAAP”) consistently applied
throughout the periods involved. The WCGL balance sheets are true and accurate
and present fairly as of their respective dates the financial condition of WCGL.
As of the date of such balance sheets, except as and to the extent reflected or
reserved against therein, WCGL had no other liabilities or obligations (absolute
or contingent) which should be reflected in the balance sheets or the notes
thereto prepared in accordance with U.S. GAAP, and all assets reflected therein
are properly reported and present fairly the value of the assets of WCGL, in
accordance with US GAAP. The statements of operations, stockholders’ equity and
cash flows reflect fairly the information required to be set forth therein by
generally accepted accounting principles.

(c) Except as set forth in the WCGL Disclosure Schedules or the financial
statements of WCGL or the notes thereto, WCGL has no material liabilities,
direct or indirect, matured or unmatured, contingent or otherwise.

(d) WCGL has duly and punctually paid all governmental fees and taxation which
it has become liable to pay and has duly allowed for all taxation reasonably
foreseeable. WCGL is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation, and WCGL has made
any and all proper declarations and returns for taxation purposes. All
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.

 

3



--------------------------------------------------------------------------------

(e) The books and records, financial and otherwise of WCGL are in all material
aspects complete and correct and have been maintained in accordance with good
business and accounting practices.

Section 2.05 Information. The information concerning WCGL set forth in this
Agreement and in the WCGL Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, WCGL has
fully disclosed in writing to CBI (through this Agreement or the WCGL Schedules)
all information relating to matters involving WCGL or its assets or its present
or past operations or activities which (i) indicated or may indicate, in the
aggregate, the existence of a greater than $50,000 liability, (ii) have led or
may lead to a competitive disadvantage on the part of WCGL and (iii) either
alone or in aggregation with other information covered by this Section 2.05 or
otherwise have led or may lead to a Material Adverse Effect upon WCGL. For the
purposes of this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, operations, properties, or financial condition of a
Party and its subsidiaries individually, or in the aggregate and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of a Party to perform any of its
obligations under this Agreement in any material respect.

Section 2.06 Absence of Certain Changes or Events. Since December 31, 2008:

(a) WCGL has not incurred a Material Adverse Effect;

(b) WCGL has not (i) amended the WCGL Constituent Instruments; (ii) declared or
made, or agreed to declare or make, any payment of dividends or distributions of
any assets of any kind whatsoever to shareholders or purchased or redeemed, or
agreed to purchase or redeem, any of its securities; (iii) waived any rights of
value which in the aggregate are outside of the ordinary course of business or
material considering the business of WCGL; (iv) made any material change in its
method of management, operation or accounting, (v) entered into any other
material transaction other than sales in the ordinary course of its business;
(vii) increased the rate of compensation payable or to become payable by it to
any of its officers or directors or any of its salaried employees whose monthly
compensation exceed $1,000; or (viii) made any increase in or adoption of any
profit sharing, bonus, deferred compensation, insurance, pension, retirement, or
other employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees;

(c) Except as disclosed on Schedule 2.06(c), WCGL has not (i) granted or agreed
to grant any options, warrants or other rights for its stocks, bonds or other
corporate securities calling for the issuance thereof, (ii) borrowed or agreed
to borrow any funds or incurred, or become subject to, any material obligation
or liability (absolute or contingent) except as disclosed herein and except
liabilities incurred in the ordinary course of business; (iii) paid or agreed to
pay any material obligations or liabilities (absolute or contingent) other than
(A) current liabilities reflected in or shown on the most recent WCGL balance
sheet, (B) current liabilities incurred since that date in the ordinary course
of business and professional and (C) other fees and expenses in connection with
the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights or canceled, or agreed to cancel, any
debts or claims; (v) made or permitted any amendment or termination of any
contract, agreement, or license to which it is a party if such amendment or
termination is material, considering the business of WCGL; or (vi) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock) except in connection with this Agreement; and

(d) To its best knowledge, WCGL has not become subject to any law or regulation
which materially and adversely affects, or in the future, may adversely affect,
the business, operations, properties, assets or condition of WCGL.

Section 2.07 No Undisclosed Liabilities. Other than as disclosed on Schedule
2.07, neither WCGL nor any of its subsidiaries has liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of its business since December 31, 2008 and which, individually
or in the aggregate, do not or would not have a Material Adverse Effect on WCGL
or its subsidiaries.

 

4



--------------------------------------------------------------------------------

Section 2.08 Indebtedness. Schedule 2.08(a) hereto sets forth all outstanding
secured and unsecured Indebtedness of WCGL and its subsidiaries on a
consolidated basis as of the date of this Agreement. For the purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $5,000 (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in a Party’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $5,000 due under leases
required to be capitalized in accordance with U.S. GAAP. Except as set forth in
Schedule 2.08(b), neither WCGL nor any subsidiary is in default with respect to
any Indebtedness.

Section 2.09 Litigation and Proceedings. As of the date of this Agreement, there
are no actions, suits, proceedings, or investigations pending or, to the
knowledge of WCGL after reasonable investigation, threatened by or against WCGL
or affecting WCGL or its properties, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. WCGL does not have any knowledge of any material default
on its part with respect to any judgment, order, injunction, decree, award,
rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.

Section 2.10 Taxes. Except as set forth on Schedule 2.10, WCGL and each of the
subsidiaries has accurately prepared and timely filed all applicable tax returns
required by law to be filed by it, has paid or made provisions for the payment
of all taxes shown to be due and all additional assessments, and adequate
provisions have been and are reflected in the financial statements of WCGL and
the subsidiaries for all current taxes and other charges to which WCGL or any
subsidiary is subject and which are not currently due and payable. Except as set
forth on Schedule 2.10, WCGL has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against WCGL for any period, nor of
any basis for any such assessment, adjustment or contingency.

Section 2.11 Operation of Business. Except as disclosed in Schedule 2.11, WCGL
and each of the subsidiaries does not own, nor is validly licensed nor otherwise
has the right to use, any intellectual property rights. To the extent WCGL or
any subsidiary uses any intellectual property, WCGL or such subsidiary owns or
has the lawful right to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations, and all
rights with respect to the foregoing, which are necessary for the conduct of its
business as now conducted without any conflict with the rights of others, except
where the failure to so own or possess would not have a Material Adverse Effect.

Section 2.12 Environmental Compliance. Since their inception, WCGL and its
subsidiaries have not been in violation of any applicable law relating to the
environment or occupational health and safety, where such violation would have a
Material Adverse Effect. WCGL and its subsidiaries (i) are in compliance with
any and all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Other than as disclosed on Schedule 2.12, WCGL and its
subsidiaries are also in compliance with all other limitations, restrictions,
conditions, standards, requirements, schedules and timetables required or
imposed under all Environmental Laws. There are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting WCGL or any subsidiary that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage

 

5



--------------------------------------------------------------------------------

(including without limitation underground storage tanks), disposal, transport or
handling, or the emission, discharge, release or threatened release of any
hazardous substance where, in each of the foregoing clauses (i) and (ii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 2.13 Contracts.

(a) All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which WCGL or any subsidiary is a party or
by which it or any of their assets, products, technology, or properties are
bound other than those incurred in the ordinary course of business are set forth
on Schedule 2.13. A “material” contract, agreement, franchise, license
agreement, debt instrument or commitment is one which (i) will remain in effect
for more than six (6) months after the date of this Agreement or (ii) involves
aggregate obligations of at least fifty thousand dollars ($50,000);

(b) All contracts, agreements, franchises, license agreements, and other
commitments to which WCGL or any subsidiary is a party or by which its
properties are bound and which are material to the operations of WCGL or the
subsidiary taken as a whole are valid and enforceable in all respects, except as
limited by bankruptcy and insolvency laws and by other laws affecting the rights
of creditors generally; and

(c) Except as included or described in the WCGL Schedules or reflected in the
most recent WCGL balance sheet, neither WCGL nor any subsidiary is a party to
any oral or written (i) contract for the employment of any officer or employee;
(ii) profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation;
(vi) collective bargaining agreement; or (vii) agreement with any present or
former officer or director of WCGL or a subsidiary.

(d) Except as set forth in Schedule 2.13(d), WCGL and its subsidiaries have in
all material respects performed all the obligations required to be performed by
each of them to date under the foregoing agreements, has received no notice of
default and are not in default under any Material Agreement now in effect the
result of which would cause a Material Adverse Effect.

Section 2.14 Books and Record Internal Accounting Controls. The books and
records of WCGL and its subsidiaries accurately reflect in all material respects
the information relating to the business of WCGL and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of WCGL or any subsidiary.
WCGL and each of its subsidiaries maintain a system of internal accounting
controls sufficient, in the judgment of WCGL, to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.

Section 2.15 Material Agreements. Schedule 2.15(a) sets forth any and all
written or oral contracts, instruments, agreements, commitments, obligations,
plans or arrangements, WCGL or any subsidiary is a party to, that a copy of
which would be required to be filed with the Commission as an exhibit to a
registration statement on Form S-1 (collectively, the “Exhibit Agreements”) if
WCGL or any subsidiary were registering securities under the Securities Act of
1933 (the “Securities Act”). Except as set forth in Schedule 2.15(b), WCGL and
each of its subsidiaries have in all material respects performed all the
obligations required to be performed by them to date under the foregoing
agreements, have received no notice of default and are not in default under any
Exhibit Agreement now in effect the result of which would cause a Material
Adverse Effect.

Section 2.15 Transactions with Affiliates. Except as set forth on Schedule 2.15,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) WCGL or a subsidiary on the one hand, and (b) on the other hand, any
officer, employee, consultant or director of WCGL, or any of its subsidiaries,
or any person owning any capital stock of WCGL or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.

 

6



--------------------------------------------------------------------------------

Section 2.16 No Conflict with Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which WCGL or any
subsidiary is a party or to which any of its assets, properties or operations
are subject.

Section 2.17 Compliance with Laws and Regulations. The business of WCGL and its
subsidiaries has been and is presently being conducted in material compliance
with all applicable federal, state and local governmental laws, rules,
regulations and ordinances. WCGL and each of its subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business in all
material respects as now being conducted by it unless the failure to possess
such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

Section 2.18 Authority, Execution and Delivery; Enforceability of Agreement.
WCGL has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transaction contemplated hereby. The execution
and delivery by WCGL of this Agreement and the consummation by WCGL of the
transaction contemplated hereby have been duly authorized and approved by the
Board of Directors of WCGL and no other corporate proceedings on the part of
WCGL are necessary to authorize this Agreement and the transaction contemplated
hereby.

Section 2.19 Bank Accounts; Power of Attorney. Schedule 2.19 hereto sets forth a
true and complete list of (a) all accounts with banks, money market mutual funds
or securities or other financial institutions maintained by WCGL and its
subsidiaries within the past twelve (12) months, the account numbers thereof,
and all persons authorized to sign or act on behalf of WCGL, (b) all safe
deposit boxes and other similar custodial arrangements maintained by WCGL and
its subsidiaries within the past twelve (12) months, (c) the check ledger for
the last 12 months, and (d) the names of all persons holding powers of attorney
from WCGL and its subsidiaries or who are otherwise authorized to act on behalf
of WCGL or its subsidiaries with respect to any matter, other than its officers
and directors, and a summary of the terms of such powers or authorizations.

Section 2.20 Valid Obligation. This Agreement and all agreements and other
documents executed by WCGL in connection herewith constitute the valid and
binding obligation of WCGL, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

Section 2.21 Title to Properties. Except as disclosed in Schedule 2.21, WCGL and
its subsidiaries do not own any real property.

Section 2.22 Insurance. Except as disclosed in Schedule 2.22, WCGL and any of
its subsidiaries does not currently maintain any form of insurance. Beginning on
the Closing Date and for a period of two years thereafter, WCGL shall take all
actions necessary to cause CBI to renew and maintain all of CBI’s insurance
policies with at least the same benefits and no more than existing deductibles
or co-payments.

Section 2.23 Authorization. No authorization, consent, approval, license,
exemption of, filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, is or
will be necessary for, or in connection with, the execution or delivery of the
WCGL Exchange Shares, or for the performance by WCGL of its obligations under
the Agreement.

 

7



--------------------------------------------------------------------------------

Section 2.24 Labor Matters.

(a) Except as disclosed in Schedule 2.24(a), there are no collective bargaining
or other labor union agreements to which WCGL is a party or by which WCGL is
bound. No material labor dispute exists or, to the knowledge of WCGL, is
imminent with respect to any of the employees of WCGL.

(b) Set forth in Schedule 2.24(b) is a complete list of all stock option plans
providing for the grant by WCGL of stock options to directors, officers,
employees, consultants or other persons. Except as disclosed on Schedule
2.24(b), WCGL has no employment contract, agreement, or other similar contract
with any officer, consultant or employee.

(c) Except as set forth in Schedule 2.24(c), neither the consummation of the
transactions contemplated hereunder alone, nor in combination with another
event, with respect to each director, officer, employee and consultant of WCGL,
will result in (a) any payment (including, without limitation, severance,
unemployment compensation or bonus payments) becoming due from WCGL, (b) any
increase in the amount of compensation or benefits payable to any such
individual or (c) any acceleration of the vesting or timing of payment of
compensation payable to any such individual. Except as set forth in Schedule
2.24(d), no agreement, arrangement or other contract of WCGL provides benefits
or payments contingent upon, triggered by, or increased as a result of a change
in the ownership or effective control of WCGL. Except as set forth in Schedule
2.24(d), since December 31, 2008, no termination of any officer, consultant or
employee of WCGL, either individually or in the aggregate, would have a Material
Adverse Effect or cause any labor dispute.

Section 2.25 Foreign Corrupt Practices. Neither WCGL, nor, to WCGL’s knowledge,
any director, officer, agent, employee or other person acting on behalf of WCGL,
in the course of its actions for, or on behalf of, WCGL (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

Section 2.26 WCGL Consultant. As of the date of this Agreement, WCGL has engaged
a consultant, agreed by CBI, advising it on the transactions contemplated
hereunder. WCGL is solely responsible for payment of fees and expenses arising
from obtaining the WCGL Consultant’s services. Except as set forth in Schedule
2.26 of this Agreement, no broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of WCGL.

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CBI

CBI represents, warrants and agrees that all of the statements in the following
subsections of this Article III are true and complete as of the date hereof. The
disclosure schedules attached hereto are divided into sections that correspond
to the sections of this Article III. The CBI Disclosure Schedules comprise lists
of all exceptions to the truth and accuracy in all material respects of, and of
all disclosures or descriptions required by, the representations and warrants
set forth in this Article III.

Section 3.01 Incorporation. CBI is a company duly incorporated, validly
existing, and in good standing under the laws of the Commonwealth of Virginia
and has the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted. Complete and
correct copies of the CBI Constituent Instruments (as such term is defined
below) as in effect on the date hereof are included in the CBI Disclosure
Schedules as Schedule 3.01. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of CBI Constituent Instruments. CBI has taken all actions
required by law, the CBI Constituent Instruments, or otherwise to authorize the
execution and delivery of this Agreement. CBI has full power, authority, and
legal capacity and has taken all action required by law, the CBI Constituent
Instruments, and otherwise to consummate the transactions

 

8



--------------------------------------------------------------------------------

herein contemplated. For the purpose of this Agreement, “CBI Constituent
Instruments” shall mean the articles of incorporation and bylaws of CBI and such
other constituent instruments of CBI as may exist, each as amended to the date
of this Agreement.

Section 3.02 Organization. Except as set forth on Schedule 3.02, CBI and each of
its subsidiaries is a corporation or other entity duly incorporated or otherwise
organized, validly existing, and in good standing under the laws of its
jurisdiction or organization (as applicable) and has the requisite corporate
power to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted. Schedule 3.02 includes a list of all of
CBI’s subsidiaries. Except as set forth on Schedule 3.02, CBI and each such
subsidiary is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary except for any jurisdiction(s) (alone or
in the aggregate) in which the failure to be so qualified will not have a
Material Adverse Effect on CBI’s financial condition.

Section 3.03 Capitalization. CBI is authorized to issue a total of 101,000,000
shares of capital stock, of which 100,000,000 shares are common stock, without
par value per share, and 1,000,000 shares are preferred stock, without par value
per share. As of the date of this Agreement, there are 8,141,796 shares of CBI
Common Stock issued and outstanding, and no shares of preferred stock are issued
and outstanding. All issued and outstanding shares are legally issued, fully
paid, and non-assessable and not issued in violation of the preemptive or other
rights of any person. Except as set forth on Schedule 3.03(a) hereto, no shares
of CBI Common Stock are entitled to preemptive rights or registration rights and
there are no outstanding options, warrants, scrip, rights to subscribe to, call
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of CBI. Except as set forth on
Schedule 3.03(b), there are no contracts, commitments, understandings, or
arrangements by which CBI is or may become bound to issue additional shares of
its capital stock or options, securities or rights convertible into shares of
capital stock of CBI. Except as set forth on Schedule 3.03(c) hereto, CBI is not
a party to any agreement granting registration or anti-dilution rights to any
person with respect to any of its equity or debt securities. Except as set forth
on Schedule 3.03(d), CBI is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of CBI. The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of CBI issued prior to the Closing complied with all
applicable federal and state securities laws, and no stockholder has a right of
rescission or claim for damages with respect thereto which would have a Material
Adverse Effect.

Section 3.04 Subsidiaries. All of the outstanding shares of capital stock of
each subsidiary have been duly authorized and validly issued, and are fully paid
and nonassessable. Other than as set forth on Schedule 3.04(b), there are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Other than as set forth on
Schedule 3.04(c), neither CBI nor any subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence.
Neither CBI nor any subsidiary is party to, nor has any knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of any subsidiary. CBI and its subsidiaries, as applicable, each have the
unrestricted right to vote, and (subject to limitations or restrictions imposed
by applicable law) to receive dividends and distributions on, all capital
securities of its subsidiaries as owned by CBI or any such subsidiary, as the
case may be.

Section 3.05 Financial Statements.

(a) Schedule 3.05(a) hereto sets forth the audited balance sheets of CBI as of
December 31, 2008 and 2007 and the related audited statements of operations,
stockholders’ equity and cash flows for December 31, 2008 and 2007 together with
the notes to such statements and the opinions of Witt Mares, PLC and BDO
Seidman, LLP, independent certified public accountants with respect thereto.

(b) Schedule 3.05(b) hereto sets forth unaudited balance sheets of September 30,
2009 and the related unaudited statements of operations, stockholders’ equity
and cash flows for the quarters ended on such dates and all such financial
statements have been reviewed by Witt Mares, PLC.

 

9



--------------------------------------------------------------------------------

(c) All such financial statements have been prepared in accordance with U.S.
GAAP consistently applied throughout the periods involved. The CBI balance
sheets are true and accurate and present fairly as of their respective dates the
financial condition of CBI. As of the date of such balance sheets, except as and
to the extent reflected or reserved against therein, CBI had no liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of CBI, in accordance with U.S. GAAP.
The statements of operations, stockholders’ equity and cash flows reflect fairly
the information required to be set forth therein by U.S. GAAP.

(d) The books and records, financial and otherwise, of CBI and its subsidiaries
are in all material aspects complete and correct and have been maintained in
accordance with good business and accounting practices.

(e) All of CBI and its subsidiaries’ assets are reflected on its financial
statements, and, except as set forth in Schedule 3.05(e) or the financial
statements of CBI or the notes thereto, CBI and its subsidiaries have no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise.

Section 3.06 Absence of Certain Changes or Events. Except as set forth in
Schedule 3.06, since December 31, 2008:

(a) CBI has not incurred a Material Adverse Effect;

(b) CBI has not (i) amended the CBI Constituent Instruments; (ii) declared or
made, or agreed to declare or make any payment of dividends or distributions of
any assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its capital stock; (iii) waived any rights
of value which in the aggregate are outside of the ordinary course of business
or material considering the business of CBI; (iv) made any material change in
its method of management, operation, or accounting; (v) entered into any
transactions or agreements other than in the ordinary course of business;
(vi) made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceed $1,000; or (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;

(c) Neither CBI nor any of its subsidiaries has (i) granted or agreed to grant
any options, warrants, or other rights for its stock, bonds, or other corporate
securities calling for the issuance thereof; (ii) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (iii) paid or agreed to pay any material obligations or
liabilities (absolute or contingent) other than current liabilities reflected in
or shown on the most recent CBI balance sheet and current liabilities incurred
since that date in the ordinary course of business and professional and other
fees and expenses in connection with the preparation of this Agreement and the
consummation of the transaction contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights (except
assets, properties, or rights not used or useful in its business which, in the
aggregate have a value of less than $1,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value less than $1,000); (v) made or permitted any amendment or termination of
any contract, agreement, or license to which it is a party if such amendment or
termination is material, considering the business of CBI; or (vi) issued,
delivered or agreed to issue or deliver, any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock), except in connection with this Agreement; and

(d) To its best knowledge, neither CBI nor any of its subsidiaries has become
subject to any law or regulation which materially and adversely affects, or in
the future, may adversely affect, the business, operations, properties, assets
or condition of CBI or its subsidiary.

Section 3.07 No Undisclosed Liabilities. Other than as disclosed on Schedule
3.07, neither CBI nor any of its subsidiaries has any liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of CBI or its subsidiaries’ respective businesses since
December 31, 2008 and which, individually or in the aggregate, do not or would
not have a Material Adverse Effect on CBI or its subsidiaries.

 

10



--------------------------------------------------------------------------------

Section 3.08 No Undisclosed Events or Circumstances To the best knowledge of
CBI, no event or circumstance has occurred or exists with respect to CBI or its
subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by CBI but which has not been so publicly announced
or disclosed.

Section 3.09 Indebtedness. Schedule 3.09(a) hereto sets forth all outstanding
secured and unsecured Indebtedness of CBI and its subsidiaries on a consolidated
basis as of the date of this Agreement. Except as set forth in Schedule 3.09(b)
neither CBI nor any subsidiary is in default with respect to any Indebtedness.

Section 3.10 Litigation and Proceedings. Except as set forth on Schedule 3.10,
as of the date of this Agreement, there are no actions, suits, proceedings, or
investigations pending or, to the knowledge of CBI after reasonable
investigation, threatened by or against CBI or affecting CBI or its properties,
at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
Except as set forth on Schedule 3.10, CBI does not have any knowledge of any
material default on its part with respect to any judgment, order, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality or of any circumstances which, after reasonable
investigation, would result in the discovery of such a default.

Section 3.11 Title to Assets. Except as set forth on Schedule 3.11(a), each of
CBI or its subsidiaries has good and marketable title to all of its real and
personal property reflected on Schedule 3.11(b) free and clear of any mortgages,
pledges, charges, liens, securities interest or other encumbrances, all
properties and assets (i) purportedly owned or used by them, (ii) all properties
and assets necessary for the conduct of their business as currently conducted.
All leases of CBI and each of its subsidiaries are valid and subsisting and in
full force and effect. The aggregate of all monthly payment accrued from the
mortgages, pledges, charges, lien, securities interest or other encumbrances set
forth on Schedule 3.11(a) is discharged in full on a monthly basis by CBI’s
monthly income arising from its five-year lease with Bostwick Laboratories,
Inc., of the facility located at 601 Biotech Drive, Richmond, Virginia, 23235
(the “Office Property”)owned by CBI with good and marketable title, assuming
consummation of such lease and full performance thereunder.

Section 3.12 Litigation and Proceedings. Except as set forth on Schedule 3.12,
there is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or any other proceeding pending or, to the knowledge of
CBI, threatened against CBI or any subsidiary which questions the validity of
this Agreement or the transactions contemplated hereby or thereby or any action
taken or to be taken pursuant hereto or thereto. There is no action, suit,
claim, investigation, arbitration, alternate dispute resolution proceeding or
any other proceeding pending or, to the knowledge of CBI, threatened, against or
involving CBI, any subsidiary or any of their respective properties or assets.
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against CBI or any
subsidiary or any executive officers or directors of CBI or subsidiary in their
capacities as such.

Section 3.13 Taxes. Except as set forth on Schedule 3.13, CBI and each of the
subsidiaries has accurately prepared and timely filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
CBI and the subsidiaries for all current taxes and other charges to which CBI or
any subsidiary is subject and which are not currently due and payable. None of
the federal income tax returns of CBI or any subsidiary have been audited by the
Internal Revenue Service. Except as set forth on Schedule 3.13, CBI has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against CBI or any subsidiary for any period, nor of any basis for
any such assessment, adjustment or contingency.

Section 3.14 Certain Fees. No brokers’ fees, finders fees or financial advisory
fees or commissions will be payable by CBI or any subsidiary with respect to the
transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.15 Operation of Business. CBI and each of the subsidiaries owns or has
the lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, and all rights with
respect to the foregoing, which are necessary for the conduct of its business as
now conducted without any conflict with the rights of others, except where the
failure to so own or possess would not have a Material Adverse Effect. Schedule
3.14 sets forth a list of the status of all intellectual property owned by CBI
and its subsidiaries.

Section 3.16 Environmental Compliance. Since their inception, neither CBI, nor
any of its subsidiaries has been, in violation of any applicable law relating to
the environment or occupational health and safety, where such violation would
have a Material Adverse Effect on the business or financial condition of any of
CBI and its subsidiaries. CBI and its subsidiaries (i) are in compliance with
any and all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Other than as disclosed on Schedule 3.16, CBI and each of its
subsidiaries are also in compliance with all other limitations, restrictions,
conditions, standards, requirements, schedules and timetables required or
imposed under all Environmental Laws. There are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting CBI or its subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance where, in each of the
foregoing clauses (i) and (ii), the failure to so comply could be reasonably
expected to have5, individually or in the aggregate, a Material Adverse Effect.

Section 3.17 Contracts.

(a) All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments (as such term is defined in Section 2.13
hereof) to which CBI or any subsidiary is a party or by which it or any of its
assets, products, technology, or properties are bound other than those incurred
in the ordinary course of business are set forth on Schedule 3.17;

(a) All contracts, agreements, franchises, license agreements, and other
commitments to which CBI or any affiliate is a party or by which its properties
are bound and which are material to the operations of CBI taken as a whole are
valid and enforceable in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and

(c) Except as included or described in Schedule 3.17(c) or reflected in the
Commission Documents, neither CBI nor any affiliate is a party to any oral or
written (i) contract for the employment of any officer or employee; (ii) profit
sharing, bonus, deferred compensation, stock option, severance pay, pension
benefit or retirement plan, (iii) agreement, contract, or indenture relating to
the borrowing of money, (iv) guaranty of any obligation; (vi) collective
bargaining agreement; or (vii) agreement with any present or former officer or
director of WCGL.

(d) Except as set forth in Schedule 3.17(d), CBI and its subsidiaries have in
all material respects performed all the obligations required to be performed by
it to date under the foregoing agreements, has received no notice of default and
is not in default under any Material Agreement now in effect the result of which
would cause a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

Section 3.18 Books and Record Internal Accounting Controls. Except as otherwise
disclosed in the Commission Documents (as such term is defined in
Section 3.25(a) hereof), the books and records of CBI and its subsidiaries
accurately reflect in all material respects the information relating to the
business of CBI and the subsidiaries, the location and collection of their
assets, and the nature of all transactions giving rise to the obligations or
accounts receivable of CBI or any subsidiary. CBI and each of its subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
CBI, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

Section 3.19 Exhibit Agreements. Schedule 3.19(a) sets forth any and all Exhibit
Agreements (as such term is defined in Section 2.15 hereof). Except as set forth
in Schedule 3.19(b), CBI and each of its subsidiaries have in all material
respects performed all the obligations required to be performed by them to date
under the foregoing agreements, have received no notice of default and are not
in default under any Exhibit Agreement now in effect the result of which would
cause a Material Adverse Effect.

Section 3.20 Transactions with Affiliates. Except as set forth on Schedule 3.20,
which sets forth proposed and existing affiliate relationships, there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions between (a) CBI or any
subsidiary on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of CBI, or any of its subsidiaries, or any person owning
any capital stock of CBI or any subsidiary or any member of the immediate family
of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.

Section 3.21 No Conflict with Other Instruments. Except as set forth on Schedule
3.21, the execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of, any indenture, mortgage, deed of trust, or other material agreement or
instrument to which CBI or any of its subsidiaries is a party or to which any of
its assets, properties or operations are subject.

Section 3.22 Compliance with Law. Except s set forth on Schedule 3.22, the
business of CBI and the subsidiaries has been and is presently being conducted
in material compliance with all applicable federal, state and local governmental
laws, rules, regulations and ordinances. CBI and each of its subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business in all
material respects as now being conducted by it unless the failure to possess
such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

Section 3.23 Approval of Agreement. The Board of Directors has authorized the
execution and delivery of this Agreement by CBI and has approved this Agreement
and the transactions contemplated hereby. The shareholders of CBI have not yet
voted to approve this Agreement and the transactions contemplated hereby, and
such shareholder approval is a condition of Closing. If such shareholder
approval does not occur, then this Agreement will terminate in accordance with
Section 8.01.

Section 3.24 Bank Accounts; Power of Attorney. Schedule 3.23 hereto sets forth a
true and complete list of (a) all accounts with banks, money market mutual funds
or securities or other financial institutions maintained by CBI or any of its
subsidiaries within the past twelve (12) months, the account numbers thereof,
and all persons authorized to sign or act on behalf of CBI or otherwise its
subsidiaries, (b) all safe deposit boxes and other similar custodial
arrangements maintained by CBI and its subsidiaries within the past twelve
(12) months, (c) the check ledger for the last 12 months, and (d) the names of
all persons holding powers of attorney from CBI or its subsidiaries or who are
otherwise authorized to act on behalf of CBI or its subsidiaries with respect to
any matter, other than its officers and directors, and a summary of the terms of
such powers or authorizations.

 

13



--------------------------------------------------------------------------------

Section 3.25 Valid Obligation. This Agreement and all agreements and other
documents executed by CBI in connection herewith constitute the valid and
binding obligation of CBI, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

Section 3.26 Commission Documents; Financial Statements.

(a) CBI has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (the
“Commission”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including material filed pursuant
to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”).

(b) CBI has made available to WCGL and the Shareholder a correct and complete
copy, or there has been available on EDGAR, copies of each Commission Document
filed by CBI with the SEC upon the request of WCGL or the Shareholder. As of the
respective dates of such Commission Documents, to CBI’s knowledge, the
Commission Documents: (i) were prepared in accordance and complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the Commission
thereunder applicable to such Commission Documents, and (ii) did not at the time
they were filed (and if amended or superseded by a filing prior to the date of
this Agreement then on the date of such filing and as so amended or superseded)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(c) A current report on Form 8-K is required to be and shall be filed by CBI
within four business days after the Closing Date to disclose the transactions
contemplated in this Agreement (the “Form 8-K”).

Section 3.27 Securities Act of 1933. Assuming the accuracy of the
representations of the Shareholder set forth in Sections 4.06 and 4.07 hereof,
CBI has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and sale of the CBI
Common Stock hereunder. Neither CBI nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
CBI Common Stock, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action so as to bring the issuance and sale of any of
the CBI Common Stock in violation of the registration provisions of the
Securities Act and applicable state securities laws, and neither CBI nor any of
its affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the CBI Common Stock.

Section 3.28 Governmental Approvals. Except for the filing of any notice prior
or subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and Form 8-K, no authorization,
consent, approval, license, exemption of, filing or registration with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the CBI Exchange Shares, or for
the performance by CBI of its obligations under the Agreement.

Section 3.29 Securities and Exchange Act of 1934. CBI is in compliance with, and
current in, all of the reporting, filing and other requirements under the
Exchange Act, the shares of CBI Common Stock have been registered under
Section 12(b) of the Exchange Act, and CBI is in compliance with all of the
requirements under, and imposed by, Section 12(b) of the Exchange Act, except
where a failure to so comply is not reasonably likely to have a Material Adverse
Effect on CBI.

Section 3.30 Employees/Labor Matters.

(a) Except as disclosed on Schedule 3.30(a), neither CBI nor any subsidiary has
any collective bargaining arrangements or agreements covering any of its
employees. No labor dispute exists or, to the knowledge of CBI, is imminent with
respect to any of the employees of CBI.

 

14



--------------------------------------------------------------------------------

(b) Set forth in Schedule 3.30(b) is a complete list of all stock option plans
providing for the grant by CBI of stock options to directors, officers,
employees, consultants or other persons.

(c) Except as disclosed on Schedule 3.30(c), neither CBI nor any subsidiary has
any employment contract, agreement, or other similar contract with any of its
officer, consultant or employee.

(d) Except as set forth in Schedule 3.30(d), neither the consummation of the
transactions contemplated hereunder alone, nor in combination with another
event, with respect to each director, officer, employee and consultant of CBI,
will result in (a) any payment (including, without limitation, severance,
unemployment compensation or bonus payments) becoming due from CBI, (b) any
increase in the amount of compensation or benefits payable to any such
individual or (c) any acceleration of the vesting or timing of payment of
compensation payable to any such individual. Except as set forth in Schedule
3.30(d), no agreement, arrangement or other contract of CBI provides benefits or
payments contingent upon, triggered by, or increased as a result of a change in
the ownership or effective control of CBI. Except as set forth in Schedule
3.30(d), since December 31, 2008, no termination of any officer, consultant or
employee of CBI, either individually or in the aggregate, would have a Material
Adverse Effect or cause any labor dispute.

(e) Except as set forth in Schedule 3.30(e), CBI has terminated all employees
and has satisfied all obligations, including past salary, taxes, payroll
obligations or any other liability related to such employees.

Section 3.31 No Material Change of Mimotopes. Since December 31, 2008, there has
not been any Material Adverse Effect in Mimotopes.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

The Shareholder hereby represents and warrants to CBI as follows.

Section 4.01 Incorporation. The Shareholder is a company duly incorporated,
validly existing, and in good standing under the laws of the British Virgin
Islands and has the corporate power and is duly authorized under all applicable
laws, regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of the
Shareholder Constituent Instruments (as such term is defined below). The
Shareholder has taken all actions required by law, the Shareholder Constituent
Instruments or otherwise to authorize the execution and delivery of this
Agreement. The Shareholder has full power, authority, and legal capacity and has
taken all action required by law, the Shareholder Constituent Instruments, and
otherwise to consummate the transactions herein contemplated. For the purpose of
this Agreement, “Shareholder Constituent Instruments” shall mean the memorandum
and articles of association of the Shareholder and such other constituent
instruments of the Shareholder as may exist, each as amended to the date of this
Agreement.

Section 4.02 Good Title. The Shareholder is the record and beneficial owner, and
has good title to its WCGL Common Stock, with the right and authority to sell
and deliver such WCGL Common Stock. Upon delivery of any certificate or
certificates duly assigned, representing the same as herein contemplated and/or
upon registering of CBI as the new owner of such WCGL Common Stock in the share
register of WCGL, CBI will receive good title to such WCGL Common Stock, free
and clear of all Liens.

Section 4.03 Enforceability. This Agreement constitutes a legal, valid and
binding obligation of the Shareholder, enforceable against the Shareholder in
all respects, except as limited by bankruptcy and insolvency laws and by other
laws affecting the rights of creditors generally.

Section 4.04 No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of its obligations hereunder
in accordance with the terms hereof: (a) will not require the consent of any
third party or governmental entity under any laws; (b) will not violate any law
applicable to the Shareholder and (c) will not violate or breach any contractual
obligation to which the Shareholder is a party.

 

15



--------------------------------------------------------------------------------

Section 4.05 Finder’s Fee. Except as set forth in Schedule 4.05, the Shareholder
represents and warrants that it has not created any obligation for any finder’s,
investment banker’s or broker’s fee in connection with the transaction
contemplated hereby.

Section 4.06 Purchase Entirely for Own Account. The Shareholder is acquiring the
CBI Exchange Shares for investment for its own account, and not with a view to
the resale or distribution of any part thereof, and the Shareholder has no
present intention of selling or otherwise distributing the CBI Exchange Shares,
except in compliance with applicable securities laws.

Section 4.07 Sophistication and Accredited Status. The Shareholder is a
sophisticated investor, as described in Rule 506(b)(2)(ii) promulgated under the
Securities Act and has such experience in business and financial matters that it
is capable of evaluating the merits and risk of an investment in CBI. In
addition, the Shareholder meets the definition of “accredited investor,” as
defined in Rule 501(a) promulgated under the Securities Act.

Section 4.08 Access to Information. The Shareholder has received or had access
to all documents, records and other information pertaining to its investment in
the CBI Exchange Shares that it has requested, and has been given the
opportunity to meet or have telephonic discussions with CBI’s representatives,
to ask questions of them, to receive answers concerning the terms and conditions
of this investment and to obtain information that CBI possesses or can acquire
without unreasonable effort or expense.

Section 4.09 Non-Registration. The Shareholder understands that the CBI Exchange
Shares have not been registered under the Securities Act and, if issued in
accordance with the provisions of this Agreement, will be issued by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Shareholder’s representations as expressed herein. The
non-registration shall have no prejudice with respect to any rights, interests,
benefits and entitlements attached to the CBI Exchange Shares in accordance with
the CBI Constituent Instruments or the laws of its jurisdiction of
incorporation.

Section 4.10 Restricted Securities. The Shareholder understands that the CBI
Exchange Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the CBI Exchange Shares would be acquired in a
transaction not involving a public offering. The issuance of the CBI Exchange
Shares hereunder has not been registered under the Securities Act or the
securities laws of any state of the U.S. and that the issuance of Exchange
Shares is being effected in reliance upon an exemption from registration
afforded either under Section 4(2) of the Securities Act for transactions by an
issuer not involving a public offering or Regulation S for offers and sales of
securities outside the U.S. The Shareholder further acknowledges that if the CBI
Exchange Shares are issued to the Shareholder in accordance with the provisions
of this Agreement, such CBI Exchange Shares may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom. The Shareholder represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

Section 4.11 Legends. The Shareholder hereby agrees with CBI that the CBI
Exchange Shares will bear the following legend or one that is substantially
similar to the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE

 

16



--------------------------------------------------------------------------------

OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

ARTICLE V

SPECIAL COVENANTS

Section 5.01 Access to Properties and Records. CBI and WCGL will each afford to
the officers and authorized representatives of the other full access to the
properties, books and records of CBI or WCGL, as the case may be, in order that
each may have a full opportunity to make such reasonable investigation as it
shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of CBI or WCGL, as the case may be, as the other
shall from time to time reasonably request. Without limiting the foregoing, as
soon as practicable after the end of each fiscal quarter (and in any event
through the last fiscal quarter prior to the Closing Date), each party shall
provide the other with quarterly internally prepared and reviewed financial
statements. In connection with this disclosure, WCGL and its affiliates and
subsidiaries agree to enter into standard non-disclosure / non-trading
agreements designed to comply with Regulation FD, as promulgated by the
Commission.

Section 5.02 Third Party Consents and Certificates. CBI and WCGL agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

Section 5.03 NASDAQ Compliance. CBI shall use its best efforts to cure its
violation of NASDAQ’s continued listing requirements and to remain listed on the
NASDAQ marketplace.

Section 5.04 Actions Prior to Closing.

(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the CBI Disclosure Schedules or WCGL Disclosure Schedules or as
permitted or contemplated by this Agreement, CBI and WCGL respectively, will
each:

(i) carry on its business in substantially the same manner as it has heretofore;

(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;

(iii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

(iv) perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;

(v) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and

(vi) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.

(b) From and after the date of this Agreement until the Closing Date, neither
CBI nor WCGL will:

(i) make any changes in their respective Constituent Instruments; and

 

17



--------------------------------------------------------------------------------

(ii) except as required by this Agreement, take any action outside the ordinary
course of the Party’s business.

ARTICLE VI

CONDITIONS

Section 6.01 Conditions Precedent to Closing. The obligations of the Parties
under this Agreement shall be and are subject to fulfillment, prior to or at the
Closing, of each of the following conditions:

(a) That each of the representations and warranties of the Parties contained
herein shall be true and correct at the time of the Closing Date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement; and

(b) That the Parties shall have performed or complied with all agreements, terms
and conditions required by this Agreement to be performed or complied with by
them prior to or at the time of the Closing.

Section 6.02 Conditions to Obligations of CBI. The obligations of CBI shall be
subject to fulfillment prior to or at the Closing, of each of the following
conditions:

(a) CBI shall have received all of the deliveries referenced in Section 7.01
hereof;

(b) CBI shall have received all of the regulatory, shareholder and other third
party consents, permits, approvals and authorizations necessary to consummate
the transaction contemplated by this Agreement; and

(c) Within five business days of the execution of this Agreement, WCGL shall
make available funds to Kaufman & Canoles for legal fees owed by CBI to
Kaufman & Canoles an aggregate of $150,000 as follows: $30,000 within five
(5) days of execution of this Agreement; $30,000 within five (5) days of CBI
submitting a proxy to the SEC for the transaction that is the subject of this
Agreement; $30,000 within five (5) days of the mailing of the definitive proxy
described hereinbefore; and $60,000 upon consummation of the closing of the
transaction contemplated by this Agreement.

Section 6.03 Conditions to Obligations of WCGL and the Shareholder. The
obligations of WCGL and the Shareholder shall be subject to fulfillment prior to
or at the Closing, of each of the following conditions:

(a) WCGL shall have received all of the deliveries referenced in Section 7.02
hereof;

(b) WCGL shall have received all of the regulatory, shareholder and other third
party consents, permits, approvals and authorizations necessary to consummate
the transactions contemplated by this Agreement;

(c) CBI shall have filed a proxy information statement concerning this Agreement
with the SEC, the SEC shall have approved the proxy statement, the execution,
delivery and performance of this Agreement, and each of the related traction
agreements to which CBI is a party, and each such related agreement by CBI shall
have been duly and validly authorized by the requisite number of CBI’s
shareholders and CBI shall have filed a Form 8-K in connection with the
execution of this Agreement with the SEC;

(d) CBI shall have maintained the business of Mimotopes Pty Limited
(“Mimotopes”), with its principal executive office at 11 Duerdin Street,
Clayton, Victoria 3168, in substantially the same manner as it had as of the
date of this Agreement, and shall have maintained and kept the properties of
Mimotopes in states of good repair and condition as it was as of the date of
this Agreement;

(e) CBI shall have terminated the employment of all its employees related to the
Richmond Business (the “Terminated Employees”), fulfilled its obligations to the
Terminated Employees, including, without limitation, accrued salary, vacation,
severance fees and vested benefits and any other amount due to any Terminated
Employees, settled all employment contracts, if any, with the Terminated
Employees, terminated the benefit plans of remaining employee related to
Richmond Business, if any, in accordance with the applicable plan provisions,
and to bear all

 

18



--------------------------------------------------------------------------------

expenses incurred in connection with such termination. WCGL understands that CBI
may, to the extent permitted, elect to satisfy such obligations with payments in
cash or CBI securities. CBI shall be responsible for complying with the
requirements of applicable employment laws and regulations and for any and all
costs, expenses or penalties that may arise as a result of the failure to do so.
As of the Closing, to the best knowledge of CBI, there has been no pending or
threatened labor dispute arising from the termination;

(f) Except for the mortgage on the Office Property, CBI and Mimotopes shall have
used its best efforts to satisfy and pay other liabilities in full; and

(g) CBI shall have completed a 1-for-10 reverse stock split of the CBI Common
Stock.

ARTICLE VII

DELIVERIES

Section 7.01 Items to be delivered to the WCGL and the Shareholder prior to or
at Closing by CBI.

(a) the CBI Constituent Instruments and certificate of good standing of CBI in
Virginia;

(b) the CBI Disclosure Schedules;

(c) all minutes and resolutions of Board of Directors and shareholder meetings
in CBI’s possession;

(d) a shareholder list;

(e) all tax returns in possession of CBI;

(f) a resolution from CBI’s Board of Directors appointing the designees of the
Shareholder to the CBI Board of Directors;

(g) a resolution from CBI’s Board of Directors, and if applicable, shareholder
resolutions approving this transaction and authorizing the issuances of the
shares hereto;

(h) notice of termination or letters of resignation from CBI’s current officers
and named directors to be effective upon Closing and after the appointments
described in this section;

(i) a certificate representing the CBI Exchange Shares issued in the name of the
Shareholder;

(j) a certificate signed by a duly authorized officer of CBI certifying the
satisfaction of the conditions precedents as set forth in Article VI; and

(k) any other document reasonably requested by the Shareholder that it deems
necessary for the consummation of this transaction.

Section 7.02 Items to be delivered to CBI prior to or at Closing by WCGL and the
Shareholder.

(a) the WCGL Disclosure Schedules;

(b) instructions from WCGL appointing its designees to the Company’s Board of
Directors;

(c) share certificates and duly executed instruments of transfer for the WCGL
Exchange Shares;

(d) resolutions from the Board of Directors of WCGL, if applicable, and
shareholder resolutions approving the transactions contemplated hereby; and

 

19



--------------------------------------------------------------------------------

(e) any other document reasonably requested by the Company that it deems
necessary for the consummation of this transaction.

ARTICLE VIII

TERMINATION

Section 8.01 Termination. This Agreement may be terminated as provided below:

(a) CBI and WCGL may terminate this Agreement by mutual written consent at any
time prior to Closing;

(b) CBI may terminate this Agreement (i) in the event that WCGL or the
Shareholder has breached any representation, warranty or covenant contained in
this Agreement in any material respect; or (ii) if the Closing shall not have
occurred on or before February 12, 2010 for any reason.

(c) WCGL may terminate this Agreement (i) in the event that CBI has breached any
representation, warranty or covenant contained in this Agreement in any material
respect; or (ii) if the Closing shall not have occurred on or before
February 12, 2010 for any reason.

ARTICLE IX

INDEMNIFICATION

Section 9.01 Indemnification.

(a) WCGL hereby agrees to indemnify CBI and each of the officers, agents and
directors of CBI as of the date of execution of this Agreement against any loss,
liability, claim, damage, or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever)
(“Loss”), to which it or they may become subject arising out of or based on any
inaccuracy appearing in or misrepresentations made under Article II of this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement for one year following the Closing.

(b) The Shareholder agrees to indemnify CBI and each of the officers, agents and
directors of CBI as of the date of execution of this Agreement against any Loss,
to which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentations made under Article IV of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for one year following the Closing.

(c) CBI hereby agrees to indemnify WCGL and each of the officers, agents, and
directors of WCGL and the Shareholder as of the date of execution of this
Agreement against any Loss to which it or they may become subject arising out of
or based on any inaccuracy appearing in or misrepresentation made under Article
III of this Agreement. The indemnification provided for in this paragraph shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement for one year following the Closing.

ARTICLE X

MISCELLANEOUS

Section 10.01 Brokers. Except as set forth in Section 2.25 hereof, CBI and WCGL
agree that there were no other finders, brokers, financial advisories, or
consultants involved in bringing the parties together or who were instrumental
in the negotiation, execution or consummation of this Agreement. CBI and WCGL
each agrees to indemnify the other against any claim by any third person other
than those described above for any commission,

 

20



--------------------------------------------------------------------------------

brokerage, or finder’s fee arising from the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third person, whether express or implied from the actions of the
indemnifying party.

Section 10.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the Commonwealth
of Virginia. Venue for all matters shall be in Richmond, Virginia without giving
effect to principles of conflicts of law thereunder. Each of the parties
(a) irrevocably consents and agrees that any legal or equitable action or
proceedings arising under or in connection with this Agreement shall be brought
exclusively in the federal courts of the United States. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.

Section 10.03 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:

If to WCGL, to:

Room 2701, 27/F

Tesbury Centre, 28 Queens Road east

Wanchai, Hong Kong

With copies (which shall not constitute notice) to:

Anslow & Jaclin, LLP

Attn.: Richard I. Anslow, Esq.

195 Route 9 South, Suite 204

Manalapan, NJ 07726

Tel.: 732-409-1212

If to CBI, to:

Commonwealth Biotechnologies, Inc.

Attn.: CEO

601 Biotech Drive

Richmond, Virginia 23235

Tel.: (804) 648-3820

With copies (which shall not constitute notice) to:

Kaufman & Canoles, P.C.

Attn.: Bradley A. Haneberg, Esq.

Three James Center, 12th Floor

1051 E. Cary Street

Richmond, VA 23219

Tel.: 804-771-5700

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three
(3) days after mailing, if sent by registered or certified mail.

Section 10.04 Attorneys’ Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorneys’ fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

21



--------------------------------------------------------------------------------

Section 10.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law or Commission rules and regulations to be published; or (ii) to
the extent that such data or information must be used or disclosed in order to
consummate the transactions contemplated by this Agreement. In the event of the
termination of this Agreement, each party shall return to the other party all
documents and other materials obtained by it or on its behalf and shall destroy
all copies, digests, work papers, abstracts or other materials relating thereto,
and each party will continue to comply with the confidentiality provisions set
forth herein.

Section 10.06 Schedules; Knowledge. Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.

Section 10.07 Third Party Beneficiaries. Other than Kaufman & Canoles, this
contract is strictly between CBI, WCGL and the Shareholder, and, except as
specifically provided, no director, officer, stockholder (other than the
Shareholder), employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.

Section 10.08 Expenses. Except as otherwise referenced herein, whether or not
the transaction contemplated hereby is consummated, each of CBI and WCGL will
bear their own respective expenses, including legal, accounting and professional
fees, incurred in connection with the Exchange or any of the other transactions
contemplated hereby.

Section 10.09 Entire Agreement. This Agreement represents the entire agreement
between the Parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

Section 10.10 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.

Section 10.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

Section 10.12 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

Section 10.13 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

CBI:      

COMMONWEALTH BIOTECHNOLOGIES, INC.,

a Virginia corporation

  By:  

/s/ Samuel P. Sears    

    Name:   Samuel P. Sears                           Title:       Chairman,
Executive Committee WCGL:

WISE CENTURY GROUP LIMITED,

a Hong Kong company

  By:  

/s/ Hongyan Xu

    Name:   Hongyan Xu                        Title:  
President                          SHAREHOLDER:

ASIA PEPTIDE LIMITED,

a British Virgin Islands company

  By:  

/s/ Hongyan Xu

    Name:   Hongyan Xu                       Title:  
President                       

 

23